               Case 2:18-cv-00910-RSM Document 107 Filed 10/26/20 Page 1 of 12




 1                                                        HONORABLE RICARDO MARTINEZ

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9
     CITY OF ISSAQUAH, a municipal
10   corporation,                                     NO. 18-CV-00910 RSM

11                          Plaintiff,
                                                      STIPULATED MOTION AND ORDER TO
               v.                                     CONTINUE DISCOVERY RELATED
12                                                    DEADLINES
13   ORA TALUS 90, LLC, a Delaware limited
     liability company; and RESMARK EQUITY
14   PARTNERS, LLC, a Delaware limited liability
     company,
15
                            Defendants.
16
     ORA TALUS 90, LLC, a Delaware limited
17   liability company; and RESMARK EQUITY
     PARTNERS, LLC, a Delaware limited liability
18   company,

19                          Third-Party Plaintiffs,

20        v.

21   TERRA TALUS LLC, a Washington limited
     liability company; ELEMENT RESIDENTIAL
22   INC., a Washington corporation; JOSHUA
     FREED, an individual; J.R. HAYES & SONS,
23   INC., a Washington corporation; TERRA
     ASSOCIATES, INC., a Washington
24   corporation; TALUS MANAGEMENT
     SERVICES LLC, a Washington limited
25   liability company; and TALUS 7&8, LLC, a
     Washington limited liability company,
26
                            Third-Party Defendants.

      STIPULATED MOTION AND ORDER TO CONTINUE                     CAIRNCROSS & HEMPELMANN, P.S.
                                                                  ATTORNEYS AT LAW
      DISCOVERY RELATED DEADLINES - 1                             524 Second Avenue, Suite 500
                                                                  Seattle, Washington 98104-2323
                                                                  office 206 587 0700 fax 206 587 2308
     {04089275.DOCX;1 }
               Case 2:18-cv-00910-RSM Document 107 Filed 10/26/20 Page 2 of 12




 1   TALUS 7&8 INVESTMENT, LLC, a
     Washington limited liability company; J.R.
 2   HAYES & SONS, INC., a Washington
     corporation,
 3
                              Fourth-Party Plaintiffs,
 4
          v.
 5
     KULCHIN FOUNDATION DRILLING
 6   COMPANY, a Washington corporation, and
     BIG MOUNTAIN ENTERPRISE LLC, a
 7   Washington limited liability company,

 8                           Fourth-Party Defendants.

 9   AND RELATED COUNTERCLAIMS AND
     CROSSCLAIMS
10

11

12                                        I.    RELIEF REQUESTED

13             Pursuant to LCR 16(b)(6), the Parties, by and through their respective counsel, jointly

14   move the Court to continue the discovery related deadlines by approximately 30 days and to issue

15   a new case schedule as outlined herein. In May of 2020, the Parties jointly requested, and the

16   Court granted, a five-month continuance of the trial date and related deadlines. Dkt. No. 102. This

17   Stipulated Motion represents the Parties’ request for a short continuance of the discovery related

18   deadlines. Good cause supports this request for a continuance.

19                                      II.    BACKGROUND FACTS

20             The instant litigation arises out of a November 2015 landslide on a section of real property,

21   commonly referred to as Talus Parcel 9, located in Issaquah, Washington. The cause of the

22   landslide, as well as the nature and extent of the alleged resulting damage, is complicated and

23   disputed.

24             The City of Issaquah (the “City”) initiated a lawsuit in June 2018 in King County Superior

25   Court against the owners of Talus Parcel 9 for damage to the City’s infrastructure and water

26   facilities caused by the landslide. The property owner removed the action to federal court, asserted


      STIPULATED MOTION AND ORDER TO CONTINUE                              CAIRNCROSS & HEMPELMANN, P.S.
                                                                           ATTORNEYS AT LAW
      DISCOVERY RELATED DEADLINES - 2                                      524 Second Avenue, Suite 500
                                                                           Seattle, Washington 98104-2323
                                                                           office 206 587 0700 fax 206 587 2308
     {04089275.DOCX;1 }
              Case 2:18-cv-00910-RSM Document 107 Filed 10/26/20 Page 3 of 12




 1   counterclaims against the City, and impleaded other parties alleging they are at fault for the City’s

 2   damages, if any, as well as the property owner’s damages. Two of these third-party defendants,

 3   in turn, impleaded two subcontractors. The parties have collectively asserted at least 30 claims,

 4   counterclaims, and crossclaims amongst one another. The case involves 10 parties, represented

 5   by over 20 lawyers from 13 law firms.

 6           Discovery in this action is ongoing and extensive. To date, the Parties have produced over

 7   80,000 documents, including dense construction project files and complicated engineering records.

 8   Most of the parties have just recently substantially completed their respective document

 9   productions and are still waiting on responsive third-party documents. As this Court knows, a

10   number of parties’ written discovery and document productions were significantly delayed during

11   the coronavirus pandemic and stay-at-home order in the State.

12           Since the date of filing the Parties’ second Stipulated Motion and [Proposed] Order to

13   Continue Trial Date and Related Deadlines (Dkt. 101), the Parties have conducted approximately

14   20 fact depositions and participated in a second mediation with Chris Soelling on October 13,

15   2020. On October 16, 2020, the Parties agreed to scheduling an additional 29 fact depositions to

16   occur this month through mid-December. The Parties are in the process of obtaining availability

17   from their respective clients and third-party witnesses. Thus, despite the Parties’ efforts, the

18   current November 11, 2020, lay discovery deadline is proving unrealistic for the aforementioned

19   reasons.

20           Additionally, the Parties expect at least 14 expert depositions will occur after the fact

21   witnesses. Expert analysis and subsequent reports cannot be finalized until the Parties complete

22   the fact witness depositions. The experts will rely upon written documentation and fact witness

23   deposition testimony. The Parties anticipate each expert will require a substantial amount of time

24   to complete their analysis and issue written reports. Each expert will need to review the reports of

25   other experts in order to develop any rebuttal reports per the Federal Rules. All of these activities

26   must occur before each expert sits for a deposition. As with the fact witnesses, the Parties


      STIPULATED MOTION AND ORDER TO CONTINUE                            CAIRNCROSS & HEMPELMANN, P.S.
                                                                         ATTORNEYS AT LAW
      DISCOVERY RELATED DEADLINES - 3                                    524 Second Avenue, Suite 500
                                                                         Seattle, Washington 98104-2323
                                                                         office 206 587 0700 fax 206 587 2308
     {04089275.DOCX;1 }
              Case 2:18-cv-00910-RSM Document 107 Filed 10/26/20 Page 4 of 12




 1   anticipate each expert deposition will last a full day.

 2           The Parties have fully cooperated in developing and proceeding with discovery. However,

 3   despite significant effort and cooperation, and as a result of the COVID-19 pandemic, the Parties

 4   cannot accomplish the fact witness depositions and expert discovery under the current case

 5   schedule.

 6           Counsel have diligently collaborated on discovery, including deposition scheduling. The

 7   Parties concur that a minimal continuance of approximately 30 days of the discovery related

 8   deadlines would allow the Parties to efficiently complete discovery and properly prepare for trial.

 9                               III.   AUTHORITY AND ARGUMENT

10           LCR 16(b)(6) binds the Parties to the Court’s scheduling order after the Parties submit a

11   Joint Status Report. LCR 16 authorizes the Parties to move the Court to amend or modify the case

12   schedule upon a showing of good cause.

13           Due to the number of parties and number of counsel at different law firms, the complexity

14   of the facts and issues involved in the case, the number of remaining fact witness depositions that

15   the Parties will hold (some of which may be taken out of state), the number of expert witness

16   depositions still to be scheduled, and, of course, the extensive delay that has resulted due to the

17   pandemic, the Parties agree that a continuance of the discovery related deadlines is necessary. The

18   Parties are cooperating in good faith to complete the anticipated discovery in a timely and efficient

19   manner. The Parties have held several teleconferences to discuss written discovery and document

20   productions as well as scheduling depositions; the Parties continue to communicate collectively

21   and cooperatively regarding these issues.

22           The Parties, therefore, request the Court continue the discovery related deadlines as

23   follows:

24           Motions related to discovery filing deadline

25                    Current deadline: October 14, 2020

26                    Requested deadline: November 16, 2020


      STIPULATED MOTION AND ORDER TO CONTINUE                            CAIRNCROSS & HEMPELMANN, P.S.
                                                                         ATTORNEYS AT LAW
      DISCOVERY RELATED DEADLINES - 4                                    524 Second Avenue, Suite 500
                                                                         Seattle, Washington 98104-2323
                                                                         office 206 587 0700 fax 206 587 2308
     {04089275.DOCX;1 }
              Case 2:18-cv-00910-RSM Document 107 Filed 10/26/20 Page 5 of 12




 1           Lay discovery completed by

 2                    Current deadline: November 11, 2020

 3                    Requested deadline: December 11, 2020

 4           Expert Disclosures pursuant to FRCP 26(a)(2)

 5                    Current deadline: December 16, 2020

 6                    Requested deadline: January 15, 2021

 7           Service of Expert Rebuttal Reports pursuant to FRCP 26(a)(2)

 8                    Current deadline: January 20, 2021

 9                    Requested deadline: February 19, 2021

10           Commencement of expert depositions

11                    Current deadline: February 16, 2021

12                    Requested deadline: March 15, 2021

13           Expert discovery completed by

14                    Current deadline: April 5, 2021

15                    Requested deadline: May 5, 2021

16           All dispositive motions and motions challenging experts must be filed by

17                    Current deadline: April 19, 2021

18                    Requested deadline: May 19, 2021

19           Mediation Per LCR 39.1(c), if requested by the parties, held no later than

20                    Current deadline: May 5, 2021

21                    Requested deadline: May 26, 2021

22           All motions in limine must be filed by and noted on the motion calendar no later than

23   the THIRD Friday thereafter

24                    Current deadline: June 8, 2021

25                    Requested deadline: June 8, 2021

26

      STIPULATED MOTION AND ORDER TO CONTINUE                       CAIRNCROSS & HEMPELMANN, P.S.
                                                                    ATTORNEYS AT LAW
      DISCOVERY RELATED DEADLINES - 5                               524 Second Avenue, Suite 500
                                                                    Seattle, Washington 98104-2323
                                                                    office 206 587 0700 fax 206 587 2308
     {04089275.DOCX;1 }
              Case 2:18-cv-00910-RSM Document 107 Filed 10/26/20 Page 6 of 12




 1           Agreed pretrial order due

 2                    Current deadline: June 30, 2021

 3                    Requested deadline: June 30, 2021

 4           Trial briefs, proposed voir dire questions, jury instructions, neutral statement of the

 5   case, and trial exhibits due

 6                    Current deadline: July 6, 2021

 7                    Requested deadline: July 6, 2021

 8           Jury trial date

 9                    Current deadline: July 26, 2021

10                    Requested deadline: July 26, 2021

11                                         IV.    CONCLUSION

12           For the reasons stated above, the Parties jointly and respectfully request that this Court

13   grant their Stipulated Motion and continue the discovery related deadlines.

14           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

15           DATED this 22nd day of October, 2020.
16    CAIRNCROSS & HEMPELMANN, P.S.                       KEATING, BUCKLIN & MCCORMACK,
17                                                        INC., P.S.
      By: s/Terence J. Scanlan
18       Terence J. Scanlan, WSBA #19498                  By: s/Michael C. Walter
         Patricia A. Laughman, WSBA #46716                   Michael C. Walter, WSBA #15044
19       524 Second Avenue, Suite 500                        Jeremy W. Culumber, WSBA #35423
         Seattle, WA 98104-2323                              801 Second Avenue, Suite 1210
20
         Telephone: 206-623-6501                             Seattle, WA 98104
21       Facsimile: 206-447-1973                             Telephone: 206-623-8861
         Email: tscanlan@cairncross.com                      Email: mwalter@kbmlawyers.com
22       Email: plaughman@cairncross.com                     Email: jculumber@kbmlawyers.com

23    Attorneys for the City of Issaquah                  Attorneys for the City of Issaquah

24

25

26

      STIPULATED MOTION AND ORDER TO CONTINUE                             CAIRNCROSS & HEMPELMANN, P.S.
                                                                          ATTORNEYS AT LAW
      DISCOVERY RELATED DEADLINES - 6                                     524 Second Avenue, Suite 500
                                                                          Seattle, Washington 98104-2323
                                                                          office 206 587 0700 fax 206 587 2308
     {04089275.DOCX;1 }
              Case 2:18-cv-00910-RSM Document 107 Filed 10/26/20 Page 7 of 12




 1    BROWN WHITE & OSBORN LLP                        HARRIGAN LEYH FARMER &
                                                      THOMSEN LLP
 2    By: s/Cynthia M. Cohen
          Cynthia M. Cohen, Admitted Pro Hac Vice By: s/Tyler L. Farmer
 3
          333 S. Hope Street, Suite 4000              Arthur W. Harrigan, WSBA #1751
 4        Los Angeles, CA 90071                       Tyler L. Farmer, WSBA #39912
          Telephone: 213-613-0500                     999 Third Avenue, Suite 4400
 5        Facsimile: 213-613-0550                     Seattle, WA 98104
          E-Mail: ccohen@brownwhitelaw.com            Telephone: 206-623-1700
 6                                                    Facsimile: (206) 623-8717
      Attorneys for ORA Talus 90, LLC and             Email: arthurh@harriganleyh.com
 7
      Resmark Equity Partners, LLC                    Email: tylerf@harriganleyh.com
 8
                                                      Attorneys for ORA Talus 90, LLC and Resmark
 9                                                    Equity Partners, LLC

10    FOSTER GARVEY PC                                STOEL RIVES LLP
11
      By: s/Jack P. Zahner                            By: s/Patrick Mullaney
12        Jack P. Zahner, WSBA #24505                    Patrick Mullaney, WSBA #21982
          1111 Third Avenue, Suite 3000                  600 University Street, Suite 3600
13        Seattle, WA 98101                              Seattle, WA 98101
          Telephone: 206-447-2886                        Telephone: 206-624-0900
14        Email: jack.zahner@foster.com                  Facsimile: 206-386-7500
                                                         Email: Patrick.mullaney@stoel.com
15
      Attorneys for J.R. Hayes & Sons, Inc, Talus 7
16    & 8, LLC, and Talus Management Services         Attorneys for J.R. Hayes & Sons, Inc, Talus 7
      LLC                                             & 8, LLC, and Talus Management Services
17                                                    LLC
18    PREG O’DONNELL & GILLETT PLLC
19
      By: s/Stephanie Ballard
20        John K. Butler, WSBA #28528
          Stephanie Ballard, WSBA #49268
21        901 5th Avenue, Suite 3400
          Seattle WA 98164
22        Telephone: 206-287-1775
23        Email: jbutler@pregodonnell.com
          Email: sballard@pregodonnell.com
24    Attorneys for J.R. Hayes & Sons, Inc.
25

26

      STIPULATED MOTION AND ORDER TO CONTINUE                         CAIRNCROSS & HEMPELMANN, P.S.
                                                                      ATTORNEYS AT LAW
      DISCOVERY RELATED DEADLINES - 7                                 524 Second Avenue, Suite 500
                                                                      Seattle, Washington 98104-2323
                                                                      office 206 587 0700 fax 206 587 2308
     {04089275.DOCX;1 }
              Case 2:18-cv-00910-RSM Document 107 Filed 10/26/20 Page 8 of 12




 1    WILLIAMS, KASTNER & GIBBS PLLC                  CLEMENT & DROTZ, PLLC

 2    By: s/Dean G. von Kallenbach                    By: s/W. Scott Clement
          Dean G. von Kallenbach, WSBA #12870            W. Scott Clement, WSBA #16243
 3
          Theresa H. Rava, WSBA #53159                   100 W. Harrison Street, Suite N350
 4        601 Union Street, Suite 4100                   Seattle, WA 98119
          Seattle, WA 98101-2380                         Telephone: 206-448-2565
 5        Telephone: 206-628-6600                        Facsimile: 206-448-2235
          Facsimile: 206-628-6611                        Email: sclement@clementdrotz.com
 6        Email:
          dvonkallenbach@williamskastner.com          Attorneys for Joshua Freed
 7
          Email: trava@williamskastner.com
 8
      Attorneys for Element Residential Inc., Terra
 9    Talus, LLC and Joshua Freed
10    FORSBERG & UMLAUF, P.S.                         WILSON SMITH COCHRAN DICKERSON
11
      By: s/Vicky L. Strada                           By: s/Brian Buron
12        A. Grant Lingg, WSBA #24227                     Whitney L.C. Smith, WSBA #21159
          Vicky L. Strada, WSBA #34559                    Brian Buron, WSBA #27206
13        901 Fifth Avenue, Suite 1400                    901 5th Ave., Suite 1700
          Seattle, WA 98164                               Seattle, WA 98164-2050
14        Telephone: 206-689-8500                         Telephone: 206-623-4100
15        Facsimile: 206-689-8501                         Facsimile: 206-623-9273
          Email: glingg@foum.law                          Email: smithw@wscd.com
16        Email: vstrada@foum.law                         Email: buron@wscd.com

17    Attorneys for Terra Associates, Inc.            Attorneys Terra Talus, LLC
18    OLES MORRISON RINKER & BAKER                    FLOYD PFLUEGER & RINGER, P.S.
19    LLP
                                                      By: s/Douglas K. Weigel
20    By: s/Bradley L. Powell                             Douglas K. Weigel, WSBA #27192
         Bradley L. Powell, WSBA #11158                   Amanda D. Daylong, WSBA #48013
21       701 Pike Street, Suite 1700                      200 W. Thomas Street, Suite 500
         Seattle, WA 98101                                Seattle, WA 98119
22
         Telephone: 206-623-3427                          Telephone: 206-441-4455
23       Email: powell@oles.com                           Email: dweigel@floyd-ringer.com
                                                          Email: adaylong@floyd-ringer.com
24    Attorneys for Kulchin Foundation Drilling
      Company                                         Attorneys for Big Mountain Enterprises
25

26

      STIPULATED MOTION AND ORDER TO CONTINUE                        CAIRNCROSS & HEMPELMANN, P.S.
                                                                     ATTORNEYS AT LAW
      DISCOVERY RELATED DEADLINES - 8                                524 Second Avenue, Suite 500
                                                                     Seattle, Washington 98104-2323
                                                                     office 206 587 0700 fax 206 587 2308
     {04089275.DOCX;1 }
              Case 2:18-cv-00910-RSM Document 107 Filed 10/26/20 Page 9 of 12




 1                                             ORDER

 2           PURSUANT TO THE STIPULATED MOTION, IT IS SO ORDERED.

 3           DATED this 26th day of October, 2020.
 4

 5

 6

 7
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 8

 9
     Presented by:
10

11    CAIRNCROSS & HEMPELMANN, P.S.                  KEATING, BUCKLIN & MCCORMACK,
                                                     INC., P.S.
12    By: s/Terence J. Scanlan
         Terence J. Scanlan, WSBA #19498             By: s/Michael C. Walter
13       Patricia A. Laughman, WSBA #46716              Michael C. Walter, WSBA #15044
14       524 Second Avenue, Suite 500                   Jeremy W. Culumber, WSBA #35423
         Seattle, WA 98104-2323                         801 Second Avenue, Suite 1210
15       Telephone: 206-623-6501                        Seattle, WA 98104
         Facsimile: 206-447-1973                        Telephone: 206-623-8861
16       Email: tscanlan@cairncross.com                 Email: mwalter@kbmlawyers.com
         Email: plaughman@cairncross.com                Email: jculumber@kbmlawyers.com
17
      Attorneys for the City of Issaquah             Attorneys for the City of Issaquah
18

19    BROWN WHITE & OSBORN LLP                       HARRIGAN LEYH FARMER &
                                                     THOMSEN LLP
20    By: s/Cynthia M. Cohen
          Cynthia M. Cohen, Admitted Pro Hac Vice By: s/Tyler L. Farmer
21        333 S. Hope Street, Suite 4000              Arthur W. Harrigan, WSBA #1751
          Los Angeles, CA 90071                       Tyler L. Farmer, WSBA #39912
22
          Telephone: 213-613-0500                     999 Third Avenue, Suite 4400
23        Facsimile: 213-613-0550                     Seattle, WA 98104
          E-Mail: ccohen@brownwhitelaw.com            Telephone: 206-623-1700
24                                                    Facsimile: (206) 623-8717
      Attorneys for ORA Talus 90, LLC and             Email: arthurh@harriganleyh.com
25    Resmark Equity Partners, LLC                    Email: tylerf@harriganleyh.com
26
                                                     Attorneys for ORA Talus 90, LLC and Resmark

      STIPULATED MOTION AND ORDER TO CONTINUE                        CAIRNCROSS & HEMPELMANN, P.S.
                                                                     ATTORNEYS AT LAW
      DISCOVERY RELATED DEADLINES - 9                                524 Second Avenue, Suite 500
                                                                     Seattle, Washington 98104-2323
                                                                     office 206 587 0700 fax 206 587 2308
     {04089275.DOCX;1 }
             Case 2:18-cv-00910-RSM Document 107 Filed 10/26/20 Page 10 of 12




 1                                                    Equity Partners, LLC

 2    FOSTER GARVEY PC                                STOEL RIVES LLP
 3
      By: s/Jack P. Zahner                            By: s/Patrick Mullaney
 4        Jack P. Zahner, WSBA #24505                    Patrick Mullaney, WSBA #21982
          1111 Third Avenue, Suite 3000                  600 University Street, Suite 3600
 5        Seattle, WA 98101                              Seattle, WA 98101
          Telephone: 206-447-2886                        Telephone: 206-624-0900
 6        Email: jack.zahner@foster.com                  Facsimile: 206-386-7500
                                                         Email: Patrick.mullaney@stoel.com
 7
      Attorneys for J.R. Hayes & Sons, Inc, Talus 7
 8    & 8, LLC, and Talus Management Services         Attorneys for J.R. Hayes & Sons, Inc, Talus 7
      LLC                                             & 8, LLC, and Talus Management Services
 9                                                    LLC
10    PREG O’DONNELL & GILLETT PLLC
11
      By: s/Stephanie Ballard
12        John K. Butler, WSBA #28528
          Stephanie Ballard, WSBA #49268
13        901 5th Avenue, Suite 3400
          Seattle WA 98164
14        Telephone: 206-287-1775
15        Email: jbutler@pregodonnell.com
          Email: sballard@pregodonnell.com
16    Attorneys for J.R. Hayes & Sons, Inc.
17
      WILLIAMS, KASTNER & GIBBS PLLC                  CLEMENT & DROTZ, PLLC
18
      By: s/Dean G. von Kallenbach                    By: s/W. Scott Clement
19        Dean G. von Kallenbach, WSBA #12870            W. Scott Clement, WSBA #16243
          Theresa H. Rava, WSBA #53159                   100 W. Harrison Street, Suite N350
20        601 Union Street, Suite 4100                   Seattle, WA 98119
21        Seattle, WA 98101-2380                         Telephone: 206-448-2565
          Telephone: 206-628-6600                        Facsimile: 206-448-2235
22        Facsimile: 206-628-6611                        Email: sclement@clementdrotz.com
          Email:
23        dvonkallenbach@williamskastner.com          Attorneys for Joshua Freed
          Email: trava@williamskastner.com
24

25    Attorneys for Element Residential Inc., Terra
      Talus, LLC and Joshua Freed
26

      STIPULATED MOTION AND ORDER TO CONTINUE                         CAIRNCROSS & HEMPELMANN, P.S.
                                                                      ATTORNEYS AT LAW
      DISCOVERY RELATED DEADLINES - 10                                524 Second Avenue, Suite 500
                                                                      Seattle, Washington 98104-2323
                                                                      office 206 587 0700 fax 206 587 2308
     {04089275.DOCX;1 }
             Case 2:18-cv-00910-RSM Document 107 Filed 10/26/20 Page 11 of 12




 1

 2    FORSBERG & UMLAUF, P.S.                     WILSON SMITH COCHRAN DICKERSON
 3
      By: s/Vicky L. Strada                       By: s/Brian Buron
 4        A. Grant Lingg, WSBA #24227                 Whitney L.C. Smith, WSBA #21159
          Vicky L. Strada, WSBA #34559                Brian Buron, WSBA #27206
 5        901 Fifth Avenue, Suite 1400                901 5th Ave., Suite 1700
          Seattle, WA 98164                           Seattle, WA 98164-2050
 6        Telephone: 206-689-8500                     Telephone: 206-623-4100
          Facsimile: 206-689-8501                     Facsimile: 206-623-9273
 7
          Email: glingg@foum.law                      Email: smithw@wscd.com
 8        Email: vstrada@foum.law                     Email: buron@wscd.com

 9    Attorneys for Terra Associates, Inc.        Attorneys Terra Talus, LLC
10    OLES MORRISON RINKER & BAKER                FLOYD PFLUEGER & RINGER, P.S.
11    LLP
                                                  By: s/Douglas K. Weigel
12    By: s/Bradley L. Powell                         Douglas K. Weigel, WSBA #27192
         Bradley L. Powell, WSBA #11158               Amanda D. Daylong, WSBA #48013
13       701 Pike Street, Suite 1700                  200 W. Thomas Street, Suite 500
         Seattle, WA 98101                            Seattle, WA 98119
14       Telephone: 206-623-3427                      Telephone: 206-441-4455
15       Email: powell@oles.com                       Email: dweigel@floyd-ringer.com
                                                      Email: adaylong@floyd-ringer.com
16    Attorneys for Kulchin Foundation Drilling
      Company                                     Attorneys for Big Mountain Enterprises
17

18

19

20

21

22

23

24

25

26

      STIPULATED MOTION AND ORDER TO CONTINUE                    CAIRNCROSS & HEMPELMANN, P.S.
                                                                 ATTORNEYS AT LAW
      DISCOVERY RELATED DEADLINES - 11                           524 Second Avenue, Suite 500
                                                                 Seattle, Washington 98104-2323
                                                                 office 206 587 0700 fax 206 587 2308
     {04089275.DOCX;1 }
             Case 2:18-cv-00910-RSM Document 107 Filed 10/26/20 Page 12 of 12




 1                                         Certificate of Service

 2           I, Kelsey M. Doyle, certify under penalty of perjury of the laws of the State of

 3   Washington that on October 22, 2020, I electronically filed this document entitled

 4   STIPULATED MOTION AND [PROPOSED] ORDER TO CONTINUE DISCOVERY

 5   RELATED DEADLINES using the CM/ECF system which will send notification of such filing

 6   to all attorneys of record.

 7           DATED this 22nd day of October, 2020, at Seattle, Washington.

 8

 9                                                  s/Kelsey M. Doyle
                                                   Kelsey M. Doyle, Paralegal
10                                                 CAIRNCROSS & HEMPELMANN, P.S.
11                                                 524 Second Avenue, Suite 500
                                                   Seattle, WA 98104-2323
12                                                 Telephone: (206) 254-4483
                                                   Facsimile: (206) 587-2308
13                                                 E-mail: kdoyle@cairncross.com
14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATED MOTION AND ORDER TO CONTINUE                            CAIRNCROSS & HEMPELMANN, P.S.
                                                                         ATTORNEYS AT LAW
      DISCOVERY RELATED DEADLINES - 12                                   524 Second Avenue, Suite 500
                                                                         Seattle, Washington 98104-2323
                                                                         office 206 587 0700 fax 206 587 2308
     {04089275.DOCX;1 }
